Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments, see pp. 11-14, filed 26 April 2022, with respect to the rejection(s) of claims 1, 14, and 20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hasan et al. (US Patent 9,965,793) and Arrasvuori (U.S. PG-PUB 2008/0071559). Please see the Office action below for further explanation for the rationale for the rejection(s) of the newly-amended limitations.
The Examiner notes that the previously-cited KIM and SCHWARZ references are not currently being relied upon in this Office action.
Claim Interpretation


Regarding the subject matter eligibility of independent claim 20 which recites “one or more computer-readable storage media …” the instant specification discloses “Computer-readable storage media may refer to media and/or devices that enable persistent and/or non-transitory storage of information in contrast to mere signal transmission, carrier waves, or signals per se. Thus, computer-readable storage media refers to non-signal bearing media. The computer-readable storage media includes hardware such as volatile and non-volatile, removable and non-removable media and/or storage devices implemented in a method or technology suitable for storage of information such as computer readable instructions, data structures, program modules, logic elements/circuits, or other data” (¶ [0079]). The Examiner, based on the cited paragraph of the written specification, is interpreting claim 20 to exclude ineligible carrier waves and signals per se. Thus, claim 20 is eligible in view of 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-14, 16, 18-20, 28-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al. (US Patent 9,965,793; 'HASAN') in view of Arrasvuori (US PG-PUB 2008/0071559, 'ARRASVUORI').
Regarding claim 1, HASAN discloses a computer-implemented method comprising: 
 
    PNG
    media_image1.png
    474
    461
    media_image1.png
    Greyscale

displaying, by a computing device, a user interface (HASAN; FIG. 2B, element 282 ‘user interface unit’) that includes multiple product listings for multiple objects, each of the multiple product listings including a digital image of the respective object (HASAN; Col. 3, Lines 58-66; “FIG. 1C illustrates a user interface generated by the system for selecting from a set of items 140 that fit in the user's closet 110, and a preview image demonstrating the placement of the selected item 150 in the user's closet 110. The presentation of the preview image may be static or may be a form of augmented reality.”); 
 [ARRASVUORI teaches this limitation explicitly.]
receiving user input to select the option to assess the fit of the object in the physical environment (HASAN; Col. 3, Lines 37-48; “Turning to FIGS. 1A-1C, a preview image may be generated that illustrates how additional items can be placed in a user's physical space (e.g., closet …) is described. FIG. 1A illustrates the user's computing device 100 showing an image of the user's closet 110, which includes a shoe rack 120. The user may provide the keyword “shoe rack” [‘receiving user input to select the option’] to indicate that the user desires to limit the search to items related to shoe racks. … the user may be looking for a new shoe rack that can be placed in the closet 110 and may have captured the image of the empty space in the closet 110 to find out which shoe racks can fit in the empty space [‘assess the fit of the object in the physical environment’].”);









responsive to the user input to select the option, determining dimensions of the object (HASAN; Col. 8, Lines 60-67 --- Col. 9, Line 1; “At block 306, the item identification service 250 determines a set of items that satisfy the dimensional criteria of the physical space. The item identification service 250 may access the item data repository 270 and apply … filters to determine a list of items that satisfy the dimensional criteria. … the item identification service 250 may determine a list of items based on the keywords provided by the user [‘user input’] (e.g., black coffee table), and select only those items that satisfy the dimensional criteria …”) based at least in part on the respective product listing of the object (HASAN; Col. 4, Lines 18-24; “… interactive computing system 210 can provide the users with an electronic catalog that lists items [‘product listing’] that may be purchased by the users. The interactive computing system 210 may allow the user to browse or search the electronic catalog. The items that are listed in the electronic catalog may have different dimension parameters (e.g., length, width, and height).”) and the respective digital image of the object (HASAN; FIG. 1C, element 150);
selecting a geometric shape that approximates an outer border of the object based on the determined dimensions of the object (HASAN; Col. 3, Lines 49-57; “FIG. 1B illustrates a bounding box 130 that is determined based on the image of the closet 110. The system may detect the walls of the closet 110 and the shoe rack 120 (e.g., using edge detection or corner detection techniques) and determine the bounding box 130 that is bounded at least partially by the walls and the shoe rack 120. The system may also determine the dimensions (e.g., length, width, and height) of the bounding box 130. … the system may identify … additional bounding boxes.”);
capturing a live stream of digital images of the physical environment using a camera of the computing device (HASAN; Col. 3, Lines 5-15; “… systems and processes … [use] augmented reality techniques to present an image of a recommended item to a user in the context of the location where the user desires to use the item. Augmented reality may enable a user to view on a screen of a user computing device an image with annotations or additional information. … an image captured by an optical device (e.g., … video camera [‘live stream of digital images’]) of a user computing device can be modified or supplemented and presented to the user on a display of the user computing device with the changes to the captured image.”) that displays the geometric shape to approximate the object (HASAN; Col. 3, Lines 49-57; “FIG. 1B illustrates a bounding box 130 that is determined based on the image of the closet 110. The system may detect the walls of the closet 110 and the shoe rack 120 (e.g., using edge detection or corner detection techniques) and determine the bounding box 130 that is bounded at least partially by the walls and the shoe rack 120. The system may also determine the dimensions (e.g., length, width, and height) of the bounding box 130. … the system may identify … additional bounding boxes.”); 
determining dimensions of the physical environment based on the live stream of digital images of the physical environment captured by the camera (HASAN; FIG. 1B; Col. 3, Lines 50-54; “The system may detect the walls of the closet 110 and the shoe rack 120 … and determine the bounding box 130 that is bounded … by the walls and the shoe rack 120.”); 
based on the determined dimensions of the physical environment and the determined dimensions of the object, determining a size, at which, to render the geometric shape in the physical environment such that the size of the geometric shape corresponds with the dimensions of the physical environment (HASAN; FIG. 1B; Col. 3, Lines 50-54; “The system may detect the walls of the closet 110 and the shoe rack 120 (e.g., using edge detection or corner detection techniques) and determine the bounding box 130 that is bounded at least partially by the walls and the shoe rack 120.”); and
displaying the geometric shape without the object to approximate the outer border of the object (HASAN; Col. 3, Lines 49-57; “FIG. 1B illustrates a bounding box 130 that is determined based on the image of the closet 110. The system may detect the walls of the closet 110 and the shoe rack 120 (e.g., using edge detection or corner detection techniques) and determine the bounding box 130 that is bounded at least partially by the walls and the shoe rack 120. The system may also determine the dimensions (e.g., length, width, and height) of the bounding box 130. … the system may identify … additional bounding boxes.”) as augmented reality digital content within a view of the physical environment (HASAN; Col. 14, Lines 5-10; “The item identification service 250 may superimpose the image of the user's physical space on top of the images of the items that the wishes to purchase to provide a preview of how the pictured item might be placed in the user's physical space (e.g., using any known augmented reality techniques).”) captured by the camera of the computing device (HASAN; Col. 3, Lines 5-15; “… systems and processes … [use] augmented reality techniques to present an image of a recommended item to a user in the context of the location where the user desires to use the item. Augmented reality may enable a user to view on a screen of a user computing device an image with annotations or additional information. … an image captured by an optical device (e.g., still or video camera) of a user computing device can be modified or supplemented and presented to the user on a display of the user computing device with the changes to the captured image.”).

    PNG
    media_image2.png
    703
    462
    media_image2.png
    Greyscale

HASAN does not explicitly disclose displaying, in the user interface, an option that is selectable to assess a fit of an object of the multiple objects in a physical environment, which ARRASVUORI discloses (ARRASVUORI; FIG. 3; ¶ 0039; “The shopping service 302 is accessed by client software 312 running on a mobile phone 314. The mobile phone 314 is equipped with the appropriate sensor, such as a video camera integrated with the device 314. The user connects with the client 312 to the shopping service 302 and browses through various products 310. The browsing may be performed through a conventional browser, such as illustrated by screens 316, 318. In screen 316, the user can select a number of product types, and in screen 318 the user can look at specific categories within a selected type. Note that the interface may include a description of the number of items available within selected types, as indicated by selection boxes 320 and 322. This may enable the user to determine whether the currently selected set of items is small enough to be browsed through using 3-D models 308.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the computer-implemented method of HASAN to include the displaying, in the user interface, an option that is selectable to assess a fit of an object of the multiple objects in a physical environment of ARRASVUORI. The motivation for this modification could have been to simulate the placement of a tangible object for purchase into a user’s physical environment. This simulation obviates the need for physically shipping a tangible item and the subsequent potential need to return said item if it does not properly fit the space or if it clashes aesthetically with the user’s décor.
After reciting the preamble, independent claim 14 recites essentially the same limitations as independent claim 1; therefore, the same motivations to combine the references will be maintained.
Regarding claim 14, HASAN-ARRASVUORI disclose a computing device comprising: 
a display device (HASAN; FIG. 2B, element 296, ‘INPUT/OUTPUT DEVICE INTERFACE’); 
a camera to capture a view of a physical environment; and 
at least a memory and a processor to perform operations (HASAN; FIG. 2B; Col. 6, Lines 63-66; “The processing unit 290 may also communicate to and from memory 280 and further provide output information for an optional display (not shown) via the input/output device interface 296 [which] may also accept input from the optional input device (not shown), such as a … camera …”) comprising:
([See the rationale for the rejection of these corresponding limitations in the rejection of claim 1 above.]);
displaying the geometric shape without the object to approximate an outer border of the object as augmented reality digital content within the view of the physical environment (HASAN; Col. 3, Lines 49-57; “FIG. 1B illustrates a bounding box 130 that is determined based on the image of the closet 110. The system may detect the walls of the closet 110 and the shoe rack 120 (e.g., using edge detection or corner detection techniques) and determine the bounding box 130 that is bounded at least partially by the walls and the shoe rack 120. The system may also determine the dimensions (e.g., length, width, and height) of the bounding box 130. … the system may identify … additional bounding boxes.”), wherein a size of the outer border of the object is determined from a product listing for the object (HASAN; Col. 4, Lines 18-24; “… interactive computing system 210 can provide the users with an electronic catalog that lists items that may be purchased by the users [and] may allow the user to browse or search the electronic catalog. The items that are listed in the electronic catalog may have different dimension parameters (e.g., length, width, and height).”).
After reciting the preamble, independent claim 20 recites the same limitations as independent claim 1; therefore, the same motivations to combine the references will be maintained.
Regarding claim 20, HASAN-ARRASVUORI disclose one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations (HASAN; Col. 4, Lines 18-24; “The elements of a method, process, or algorithm described in connection with the embodiments disclosed herein can be embodied … in a software module stored in … memory devices and executed by one or more processors … A software module can reside in … any … form of non-transitory computer-readable storage medium, media, or physical computer storage known in the art.”) comprising …
 ([See the rationale for the rejection of these corresponding limitations in the rejection of claim 1.]).
Regarding claim 4, claim 16, and claim 29, HASAN-ARRASVUORI disclose the computer-implemented method as described in claim 1, the computing device as described in claim 14 and the one or more computer-readable storage media of claim 20, wherein the geometric shape comprises a three-dimensional geometric shape (HASAN; Col. 3, Lines 49-57; “FIG. 1B illustrates a bounding box 130 [‘three-dimensional geometric shape’] that is determined based on the image of the closet 110. The system may detect the walls of the closet 110 and the shoe rack 120 (e.g., using edge detection or corner detection techniques) and determine the bounding box 130 that is bounded at least partially by the walls and the shoe rack 120. The system may also determine the dimensions (e.g., length, width, and height) of the bounding box 130. … the system may identify … additional bounding boxes.”).
Regarding claim 5 and claim 30, HASAN-ARRASVUORI disclose the computer-implemented method as described in claim 1, wherein the geometric shape comprises (HASAN; Col. 3, Lines 49-57; “FIG. 1B illustrates a bounding box 130 [‘cuboid’] that is determined based on the image of the closet 110. The system may detect the walls of the closet 110 and the shoe rack 120 (e.g., using edge detection or corner detection techniques) and determine the bounding box 130 that is bounded at least partially by the walls and the shoe rack 120. The system may also determine the dimensions (e.g., length, width, and height) of the bounding box 130. … the system may identify … additional bounding boxes.”).
Regarding claim 8 and claim 32, HASAN-ARRASVUORI disclose the computer-implemented method as described in claim 1 and the one or more computer-readable storage media of claim 20, wherein the user interface further includes at least one additional option (ARRASVUORI; FIG. 3, elements 316, 318, 320, 322) associated with at least one additional digital image of an additional object (ARRASVUORI; FIGS. 2-3; ¶ 0037; “… this browsing involves sending requests 212 to the server 208 for graphical representations of the items … being browsed through. In response, the server 208 provides graphical object data 214 that may be used to render a 3-D representation of the object on the phone 200. The graphical representation 214 may include any combination of bitmaps [‘digital image’], vector data, metadata … that allows a graphical representation 215 to be realistically displayed on the phone's display. The phone 200 superimposes the representation 215 on top of the camera view image 206 to form a composite image 216. The composite image 216 shows an approximation of how the chair would look like in the room 204 if it were purchased by the user” ¶ 0038; “The [online shopping] service 302 has access to storage element 308 containing 3D models (or other graphical representations) of the tangible products 310 that are being sold. Possible product categories of tangible objects 310 include pieces of furniture, lamps, carpets, curtains, paintings, posters, plants, decorations, paints, wallpaper, doors, windows, automotive accessories [‘additional objects’] …”).
Regarding claim 11 and claim 19, HASAN-ARRASVUORI disclose the computer-implemented method as described in claim 1 and the computing device as described in claim 18, further comprising: 
receiving additional user input to move the geometric shape to a different location (ARRASVUORI; ¶ 0069; “The display parameters of the models may also be modified by a UI 766 component, which allows users to select, rotate, translate, and scale rendered objects as desired.”) within the live stream of the physical environment (HASAN; Col. 3, Lines 5-15; “… systems and processes … [use] augmented reality techniques to present an image of a recommended item to a user in the context of the location where the user desires to use the item. Augmented reality may enable a user to view on a screen of a user computing device an image with annotations or additional information. … an image captured by an optical device (e.g., … video camera [‘live stream of the physical environment’]) of a user computing device can be modified or supplemented and presented to the user on a display of the user computing device with the changes to the captured image.”); and 
displaying the geometric shape to approximate the object at the different location within the live steam of the physical environment (HASAN; Col. 3, Lines 49-57; “FIG. 1B illustrates a bounding box 130 that is determined based on the image of the closet 110. The system may detect the walls of the closet 110 and the shoe rack 120 (e.g., using edge detection or corner detection techniques) and determine the bounding box 130 that is bounded at least partially by the walls and the shoe rack 120. The system may also determine the dimensions (e.g., length, width, and height) of the bounding box 130. … the system may identify … additional bounding boxes.”).
Regarding claim 12, HASAN-ARRASVUORI disclose the computer-implemented method as described in claim 11, further comprising adjusting a size of the geometric shape to correspond with dimensions of the physical environment at the different location (HASAN; FIGS. 1B, 3A; Col. 8, Lines 29-54; “At block 304, the item identification service 250 analyzes the search criteria to determine dimensional criteria of the physical space. … if the search criteria accessed by the item identification service 250 include an image of the physical space at block 302, the image may depict … objects that restrict the space available for the additional items that the user desires to place therein. … The closet walls, the closet floor, the shoe rack, [and] the hanger … restrict the amount of room that is available for placing additional items. Based on such restrictions, the item identification service 250 may identify … bounding boxes in the physical area, and determine the dimensions of the identified bounding boxes. … the bounding box 130 is placed between the shoe rack 120 and the closet walls. The identified bounding box may share … its edges with other objects depicted in the image. … even though the physical space is not restricted in the direction that the depicted shoes are pointing, the item identification service 250 has determined the bounding box having the dimensions [‘adjusting a size of the geometric shape’] so that the bounding box can be lined up alongside the shoe rack. The dimensional criteria determined by the item identification service 250 may include the lengths, widths, and heights of the bounding boxes identified in the physical area depicted in the image [‘correspond with dimensions of the physical environment’].”).
Regarding claim 13, HASAN-ARRASVUORI disclose the computer-implemented method as described in claim 1, wherein the multiple product listings list the multiple objects for sale (HASAN; Col. 4, Lines 18-24; “… interactive computing system 210 can provide the users with an electronic catalog that lists items that may be purchased by the users [and] may allow the user to browse or search the electronic catalog. The items that are listed in the electronic catalog may have different dimension parameters (e.g., length, width, and height).”).
Regarding claim 18, HASAN-ARRASVUORI disclose the computer-implemented method as described in claim 1 and the computing device as described in claim 14, wherein the view of the physical environment comprises a live stream of the physical environment (HASAN; Col. 3, Lines 16-20; “… a camera of a smartphone may capture images of a street [‘live stream of the physical environment’] that a user is walking along. The display of the smartphone may display the captured image of the street and may overlay arrows indicating which direction the user should turn to reach a particular destination.”).
Regarding claim 28, HASAN-ARRASVUORI disclose the computer-implemented method as described in claim 1, wherein the dimensions of the object [are] automatically based on information describing the dimensions of the object that is included in the product listing (HASAN; Col. 4, Lines 18-24; “… interactive computing system 210 can provide the users with an electronic catalog that lists items that may be purchased by the users [and] may allow the user to browse or search the electronic catalog. The items that are listed in the electronic catalog may have different dimension parameters …”).

    PNG
    media_image3.png
    635
    410
    media_image3.png
    Greyscale

Claims 6 and 31 are rejected under 35 USC 103 as being unpatentable over HASAN in view of ARRASVUORI as applied to claims 1 and 20 above, respectively, and further in view of Ramkumar et al. (U.S. PG-PUB 2012/0299961; 'RAMKUMAR').
Regarding claim 6 and claim 31, HASAN-ARRASVUORI disclose the computer-implemented method as described in claim 1 and the one or more computer-readable storage media of claim 20; however, HASAN-ARRASVUORI do not explicitly disclose that the geometric shape comprises a two-dimensional geometric shape, which RAMKUMAR discloses (RAMKUMAR; FIG. 3; ¶ 0029; “FIG. 3 illustrates … augmenting an image of an object captured and displayed in real time with associated content as rendered on the electronic device … An object of interest 302 … is captured with … camera 304 … as illustrated with two arrows originating at the camera and pointing at the object of interest. … electronic device-display 308 renders an image 310 of the object 302 taken with the image capture element 304. The image 310 is augmented with an overlay element 312 containing product information 314 rendered in … response to the object identification and submission to the overlay service … the image and the overlay element are rendered within a bounding box 316 …, which … approximates a boundary of a determined object in the displayed image information.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the computer-implemented method as described in claim 1 and the one or more computer-readable storage media of claim 20 of HASAN-ARRASVUORI to include the disclosure that the geometric shape comprises a two-dimensional geometric shape of RAMKUMAR. The motivation for this modification could have been to digitally frame the representation of a captured object in a real scene to segment that object for further manipulation, such as rotating and scaling the object to better fit the object into the scene.
Claim 24 is rejected under 35 USC 103 as being unpatentable over HASAN in view of ARRASVUORI as applied to claim 1 above, and further in view of Fajt et al. (U.S. PG-PUB 2019/0379765, 'FAJT').
Regarding claim 24, HASAN-ARRASVUORI disclose the computer-implemented method as described in claim 1; however, HASAN-ARRASVUORI do not explicitly disclose that the geometric shape is selected from a set of geometric shapes, which FAJT discloses (FAJT; ¶ 0092; “… avatar hands or other objects involved in a gesture may be represented with simplified shapes, such as bounding boxes or spheres, in the physics engine. The shape to be used may be selected based on the object being represented. … a closed fist may be represented with a bounding sphere [first ‘geometric shape’], whereas an open hand may be represented with a bounding box [second ‘geometric shape’].”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the computer-implemented method as described in claim 1 of HASAN-ARRASVUORI to include the disclosure that the geometric shape is selected from a set of geometric shapes of FAJT. The motivation for this modification could have been to make collision detection less computationally expensive by using bounding shapes rather than irregular objects (¶ [0092]).
Claim 27 is rejected under 35 USC 103 as being unpatentable over HASAN in view of ARRASVUORI as applied to claim 1 above, and further in view of Datta et al. (U.S. PG-PUB 2012/0314030; 'DATTA').
Regarding claim 27, HASAN-ARRASVUORI disclose the computer-implemented method as described in claim 1; however, HASAN-ARRASVUORI do not explicitly disclose that the respective digital image of the object comprises a two-dimensional digital image of the object, which DATTA discloses (DATTA; FIG. 1; ¶ 0031; “At 110 the 2D object image in the video data input is replaced with one of a plurality of object-type 3D polygonal models that has a projected bounding box that best fits or otherwise matches a bounding box ratio of an image blob of the 2D object image relative to others of the 3D polygonal models, the replacing further orienting the selected object-type 3D polygonal model in the determined heading direction. … each of the 3D polygonal models is for a different object type and has a different projected bounding box aspect ratio relative to the other models. Two similarities to the image blob bounding box are used to determine which model best fits the target object: a projected size-to-bounding box-ratio comparison, and a bounding box aspect ratio comparison, wherein the projected model bounding box that best match both similarities is selected as the best fit. … one embodiment determines ratios of projected sizes of each of the 3D polygonal model bounding boxes to the image blob bounding box, compares their aspect ratio values to an aspect ratio value of the image blob bounding box, and selects the model with the projected model bounding box that has a lowest determined ratio of projected size and an aspect ratio value that is closest to the aspect ratio value of the image blob bounding box.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the computer-implemented method as described in claim 1 of HASAN-ARRASVUORI to include the disclosure that the respective digital image of the object comprises a two-dimensional digital image of the object of DATTA. The motivation for this modification could have been to implement a rendering system that effectively trades off rendering quality with processing resources. A complex object is simplified by the approximation of a bounding box, which serves as a spatial placeholder for the more complex object. This simplification saves processing resources and speeds up the overall scene rendering.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619